department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-144241-12 date date internal_revenue_service number release date index number --------------------------- ------------------- --------------- ------------------ ----------------------------------- ty ------- legend taxpayer --------------------- country a ---------------------------- employer -------------------------- employer --------------------------------------------------------------------- year ------- year ------- year ------- year ------- dear --------------------- this is in response to a letter received in this office on date in which a ruling is requested to permit you to reelect the foreign_earned_income_exclusion under sec_911 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was employed in country a prior to year and elected the foreign_earned_income_exclusion under sec_911 in year she determined that the foreign_earned_income_exclusion under sec_911 was no longer beneficial to her and she therefore filed a statement revoking her election effective for year she worked for employer in country a at the time of the revocation plr-144241-12 taxpayer stopped working at employer in december year she received her final compensation from employer in march year in year she found employment with employer under the law of country a compensation paid_by employer is exempt from income_tax the change_of employer and related change in tax_rates on her compensation make an election under sec_911 beneficial she therefore requests permission to reelect the foreign_earned_income_exclusion under sec_911 for year and subsequent taxable years sec_911 permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts under sec_1 a the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_1_911-7 prescribes a method by which a taxpayer may revoke an election to exclude foreign_earned_income ie by filing a statement revoking any previously made elections sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made unless the commissioner consents to the reelection sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income_exclusion before the sixth year after considering any facts and circumstances that may be relevant to the determination sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in tax laws of the foreign_country of residence or physical presence and a change_of employer accordingly based solely on the information and representations set forth above it is held that taxpayer may reelect the sec_911 exclusion for year and subsequent taxable years except as otherwise expressly provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income furthermore no opinion is expressed or implied concerning the tax consequences of any aspect of any other transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this plr-144241-12 requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international
